                             Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 1 of 8
 AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet I



                                            UNITED STATES DISTRICT COURT
                                                               Eastern District of Arkansas
                                                                            )
               UNITED STA TES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                    V.                                      )
                          RYAN BOSWELL                                      )
                                                                            )      Case Number: 4:19-CR-00103-001 BSM
                                                                            )      USM Number: 32620-009
                                                                            )
                                                                            )        Lauren M. Elenbaas (retained)
                                                                            )      Defendant's Attorney
 THE DEFENDANT:                                                                                                    FILED
                                                                                                            EASTUE.s. DISTmcr COURT
 ~ pleaded guilty to count(s)            1 of the Indictment                                                      RN DISTRICT ARKANSAS

 D pleaded nolo contendere to count(s)                                                                            OCT 2 9 2020
   which was accepted by the court.
 D was found guilty on count(s)
   after a plea of not guilty.
                                                                                                          ;::~es (}tJXf:;;;           CLERK
                                                                                                                                   DEP CLERK

 The defendant is adjudicated guilty of these offenses:

 Title & Section                   Nature of Offense                                                          Offense Ended
18 U.S.C. § 2252(a)(4)(b)           Possession of Child Pornography, a Class C Felony                         3/22/2018              1
and (b)(2)



       The defendant is sentenced as provided in pages 2 through              8
                                                                           - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)

 ~ Count(s)       2 and 3 of the Indictment               ~ is       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            10/29/2020




                                                                           Lee P. Rudofsky for Brian S. Miller, United States District Judge
                                                                          Name and Title of Judge




                                                                          Date
                           Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 2 of 8

AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment-Page    -=2-   of   8
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM

                                                            IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 SEVENTY-EIGHT (78) MONTHS




      !ti   The court makes the following recommendations to the Bureau of Prisons:
            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
            incarcerated at FMC Mason, Tennessee for medical support related to his health issues; and that defendant receive a
            psychosexual evaluation and_participate sex offender counseling and educational and vocational programs during
            incarceration.

      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.      D p.m.       on
                     - - -- - - -- -
            D as notified by the United States Marshal.

      !ti   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ~ before 2 p.m. on         1/28/2021
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                       to

at _ __ __ _ _ _ __ _ __ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                               DEPUTY UNITED STATES MARSHAL
                           Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 3 of 8

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                         Judgment-Page _   _   _   of
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     FIVE (5) YEARS




                                                      MANDATORY CONDITIONS
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 4 of 8

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                 Judgment-Page -----'------of - -- ~ --
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts .gov.


Defendant's Signature                                                                                     Date - - - - - - - - - - - ~
                           Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 5 of 8
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D- Supervised Release
                                                                                                                5_
                                                                                                Judgment-Page _ _      of          8
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM

                                          SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in sex offender treatment under the guidance and supervision of the probation office and
 follow the rules and regulations of that program , including submitting to periodic polygraph testing to aid in the treatment
 and supervision process. The defendant will pay for the cost of treatment, including polygraph sessions, at the rate of $10
 per session, with the total cost not to exceed $40 per month , based on ability to pay as determined by the probation office.
 In the event the defendant is financially unable to pay for the cost of the treatment, the co-pay requirement will be waived.

 2. Defendant must not communicate, or otherwise interact, with the victims in this case , either directly or through someone
 else, without first obtaining the permission of the probation officer. If any contact occurs, you must immediately leave the
 area and report the contact to the probation office.

 3. Defendant must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph,
 film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic,
 mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that
 would compromise his sex offense-specific treatment.

 4. Defendant must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any
 establishments where such material or entertainment is available.

 5. Defendant must not possess or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic
 communications or data storage devices or media, except with the prior approval of the probation officer.

 6. Defendant must not access the Internet except for reasons approved in advance by the probation officer.

 7. Defendant must allow the probation officer to install computer monitoring software on any computer (as defined in 18
 U.S.C. § 1030(e)(1)) he uses.

 8. To ensure compliance with the computer monitoring condition, Defendant must allow the probation officer to conduct
 initial and periodic unannounced searches of any computers (as defined in 18 U.S .C. § 1030(e)(1 )) subject to computer
 monitoring . These searches will be conducted to determine whether the computer contains any prohibited data prior to
 installation of the monitoring software, whether the monitoring software is functioning effectively after its installation, and
 whether there have been attempts to circumvent the monitoring software after its installation. The defendant must warn
 any other people who use these computers that the computers may be subject to searches pursuant to this condition .

 9. Defendant must not participate in online gaming. Defendant must not utilize or maintain any memberships or accounts
 of any social networking website or websites that allow minor children membership, a profile, an account, or webpage
 without approval of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.

10. Defendant must submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States probation officer. Failure to submit to a search may be grounds for revocation of release . Defendant must
warn other occupants that the premises may be subject to searches pursuant to this condition.

11. The probation office will provide state officials with all information required under any sexual predator and sexual
offender notification and registration statutes and may direct the defendant to report to these agencies personally for
required additional processing, such as an interview and assessment, photographing, fingerprinting , polygraph testing, and
DNA collection.

12. Defendant must not use any sexually stimulating drug unless specifically prescribed by a doctor who has been notified
of your sex offender status. The Defendant must allow the probation office to verify such notification.
                          Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 6 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4D - Probation
                                                                                                            6_
                                                                                            Judgment-Page _ _     of        8
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM

                                          SPECIAL CONDITIONS OF SUPERVISION
 13. Defendant must not have direct contact with any child he knows or reasonably should know to be under the age of 18
 without the permission of the probation officer. If the defendant has any direct contact with any child he knows or
 reasonably should know to be under the age of 18 without the permission of the probation officer, the defendant must
 report this contact to the probation officer within 24 hours. Direct contact includes written communication, in-person
 communication, or physical contact. Direct contact does not include incidental contact during ordinary daily activities in
 public places.

 14. Defendant must not go to, or remain at, any place where he knows children under the age of 18 are likely to be,
 including parks, schools, playgrounds, and childcare facilities.

 15. Defendant must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the U.S. Attorney's Office.

 16. Defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless all criminal penalties have been satisfied.

 17. Pursuant to the Mandatory Victims Restitution Act of 1996, the defendant must pay restitution in the amount of
 $1 ,000.00, to the U.S. District Clerk. Restitution will be disbursed to "Tara".

 Restitution is due immediately, and any unpaid balance will be payable during incarceration. During incarceration, the
 defendant must pay 50 percent per month of all funds that are available to him. During residential reentry placement,
 payments will be 10 percent of his gross monthly income. Beginning the first month of supervised release, payments will
 be 10 percent per month of his monthly gross income. Interest is waived.
                           Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 7 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page       7     of       8
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                Fine                      AV AA Assessment*              JVT A Assessment* *
TOTALS            $    100.00               $   1,000.00               $                         $                              $



 D The determination ofrestitution is deferred until            - --       --
                                                                                . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                    Total Loss***                   Restitution Ordered            Priority or Percentage
  "Tara"                                                                    $100,276.40                      $1,000 .00




TOTALS                               $                  100,276.40                $                    1,000.00
                                                                                      - - - -- - - -- -

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Ill   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      rll   the interest requirement is waived for the          D fine      Ill   restitution.

      D the interest requirement for the            D    fine     D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pomo~raphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 4:19-cr-00103-BSM Document 41 Filed 10/29/20 Page 8 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page _   _8_   of       8
DEFENDANT: RYAN BOSWELL
CASE NUMBER: 4:19-CR-00103-001 BSM

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     •      Lump sum payment of$          1 100.00             due immediately, balance due

             •    not later than                                    , or
             •    in accordance with     •    C,    •    D,    •     E, or     D F below; or
B     l?J    Payment to begin immediately (may be combined with              • c,        D D,or       0 F below); or

C     D Payment in equal           _ _ __ _         (e.g., weekly, monthly, quarterly) installments of $
                                                                                                      ____ over a period of
                           (e.g., months or years), to commence     _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ __ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ ___ (e.g. , 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZ]   Special instructions regarding the payment of criminal monetary penalties:
              Restitution is due immediately, and any unpaid balance will be payable during incarceration. During incarceration,
              the defendant must pay 50 percent per month of all funds that are available to him. During residential reentry
              placement, payments will be 10 percent of his gross monthly income. Beginning the first month of supervised
              release, payments will be 10 percent per month of his monthly gross income. Interest is waived.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                    Joint and Several                 Corresponding Payee,
      {including defendant numbe1)                        Total Amount                         Amount                           if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (.4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (I 0) costs, including cost of
prosecut10n and court costs.
